Citation Nr: 9910068	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left foot condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a December 1996 rating decision by the New 
Orleans, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for a 
left foot condition.  The Board notes that a rating decision 
in August 1997 granted benefits, including compensation 
benefits, under 38 U.S.C.A. § 1151 for a disability described 
as transmetatarsal amputation of the left foot, toes 1 to 5.  
A 40 percent disability evaluation was assigned from February 
1997.  


FINDINGS OF FACT

The record does not show competent evidence of a left foot 
disease or injury incurred or aggravated during active 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for a left foot 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As for evidence of a current disability,  the record shows 
that the veteran was admitted to a VA medical center in 
February 1997 for an operation to correct left foot 
deformities.  He underwent a left first metatarsophalangeal 
joint arthrodesis and left second distal interphalangeal 
joint resection arthroplasty that, two weeks later, became 
infected and required another operation for irrigation and 
debridement.  This second procedure did not improve the 
veteran's left toe condition.  Finally, in March 1997 the 
veteran underwent a transmetatarsal amputation of the left 
foot, toes 1 to 5, as a result of the previous foot 
infection.  The Board finds that the veteran has submitted 
sufficient evidence to show that he has a current disability 
for purposes of a well grounded claim. 

The Board next considers the evidence regarding a left foot 
condition incurred or aggravated during active service.  
After reviewing the evidence, the Board finds that the 
veteran has not provided evidence that a left foot disease or 
injury was incurred or aggravated during active service.  The 
service medical records show that the veteran underwent an 
enlistment physical examination in August 1955 that noted a 
traumatic amputation of the third toe of the left foot, which 
was diagnosed as not currently disabling at the time of 
enlistment.  In his December 1998 video hearing before the 
Board and also his March 1997 RO hearing, the veteran 
testified that he sustained a foot injury as a child that 
required the third toe amputation.  He also stated that after 
the first two weeks of basic training, his left foot began 
bothering him because of the long hours of marching and other 
physical training.  The service medical records from 
September 1955 reveal that the veteran's left foot was 
examined and described by the physician as an obvious 
deformity.  The examiner noted the absence of the middle toe 
with cicatrix and tender skin beneath the first and second 
metatarsal heads, and lateral deviation of the great and 
second toes.  This post traumatic cicatrix of skin of the 
left foot was determined to have existed prior to enlistment.  
The September 1955 Report of Board of Medical Survey includes 
the opinion that the veteran did not meet the minimum 
standard requirements for enlistment, and was unfit for 
further military service because of the physical disability.  
The report also states that the veteran's disability was 
neither incurred in nor aggravated by active service.  The 
evidence shows that the veteran did not want a hearing before 
the Physical Evaluation Board to present further evidence 
before service separation.  The veteran was medically 
discharged from the service for posttraumatic cicatrix of 
skin, left foot, after approximately one month of active 
duty.   

The veteran argues that his foot condition was permanently 
aggravated by his time spent in basic training.  The Board 
does not find evidence to support this argument.  The service 
medical records do show that his left foot was tender in the 
area of his toe amputation during the first two to three 
weeks of basic training.  The veteran stated during his RO 
hearing that he did not have problems with his foot following 
toe amputation until basic training.  However, the records do 
not describe any permanently aggravated condition due to 
service.  The medical survey examination results reveal that 
he did not meet the minimum requirements for enlistment, 
despite the fact that his enlistment physical described his 
foot condition as not currently disabling.  The Board finds 
that the veteran's foot condition did not measurably 
deteriorate because of his brief period of active service.   
Rather, the evidence shows that his left foot condition 
predated his service and, once fully evaluated three weeks 
into his enlistment, was determined to be sufficiently 
disabling to disqualify him from service.  The veteran's 
argument, made over 40 years following discharge, that his 
pre-existing post-traumatic foot condition was aggravated by 
active service, is not supported by the documented evidence 
from the service medical records.  The Board finds that the 
extent of the veteran's foot disability was not fully 
recognized by military medical authorities until he was in 
basic training, and that the evidence shows that his foot 
condition did not appreciably change during those few weeks 
of service.  Accordingly, the Board concludes that the 
veteran has not presented a well grounded claim.    

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996).  In this case, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the    March 1997 
supplemental statement of the case advises the veteran that 
there is no competent evidence that establishes that his foot 
condition was incurred or aggravated by active service.  
Moreover, unlike the situation in Robinette, he has not put 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make either of 
his claims well grounded. 


ORDER

Entitlement to service connection for left foot condition is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

